Exhibit 10.1

EXECUTIVE RETENTION AGREEMENT

This Executive Retention Agreement (the “Agreement”) is made and entered into as
of April 25, 2011, by and between Planet Payment, Inc., a Delaware corporation
(the “Company”), and Raymond Daponte (the “Executive”).

Recitals:

WHEREAS, the Executive is a being hired to be key employee of the Company; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to devote the Executive’s full attention and dedication
to the success of the Company, and to provide specified compensation and
benefits to the Executive in the event of a Termination Upon Change of Control
or certain other terminations pursuant to the terms of this Agreement.

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1.PURPOSE AND TERM

The purpose of this Agreement is to provide specified compensation and benefits
to the Executive in the event of (i) a Termination Upon Change of Control or
(ii) an Involuntary Termination.  Subject to the terms of any applicable written
employment agreement between Company and the Executive (which Executive
acknowledges no other such agreement exists as of the date hereof), either the
Executive or Company may terminate the Executive’s employment at any time for
any reason, with or without notice.  The term of this Agreement shall be the
period from the date set forth above until April 25, 2014 and shall
automatically be renewed for one-year periods thereafter unless written notice
of non-renewal is provided by either party hereto no less than thirty (30) days
prior to the date this Agreement would otherwise renew and this Agreement shall
be effective immediately upon exchange of copies (including by facsimile) signed
by both parties.

2.COMPENSATION AND TERMINATION GENERALLY

2.1Compensation.  The Executive’s starting base salary shall be $175,000 per
annum, but shall be subject to increase in accordance with periodic review and
modification by the Company’s management at such time or times as it shall
determine.  The Company’s Remuneration Committee shall also from time to time,
in its discretion, determine the type and amount of other forms of compensation
for Executive’s service with the Company (including, without limitation, stock
options or other forms of equity awards).

2.2Termination of Employment Generally.  In the event the Executive’s employment
with the Company terminates, the Executive shall be entitled to the benefits
described in this Section 2.2.

2.2.1Accrued Salary and Vacation.  All salary and accrued vacation earned
through the Termination Date shall be paid to Executive on such date.

2.2.2Accrued Bonus Payment.  The Executive shall receive a lump sum payment of
any actual bonus amount to the extent that all the conditions for payment of
such bonus have been satisfied and any such bonus was earned and is unpaid on
the Termination Date.

2.2.3Expense Reimbursement.  Within ten (10) days following submission to the
Company of proper expense reports by the Executive, the Company shall reimburse
the Executive for all expenses incurred by the Executive, consistent with the
Company’s expense reimbursement policy in effect prior to the incurring of each
such expense, in connection with the business of the Company prior to the
Termination Date.

 





--------------------------------------------------------------------------------

 



3.TERMINATION UPON CHANGE OF CONTROL

3.1Severance Payment.  In the event of the Executive’s Termination Upon Change
of Control, the Executive shall be entitled to receive an amount equal to twelve
(12) months of the Executive’s Base Salary which shall be paid according to the
following schedule: (i) a lump sum payment of such amount shall be payable
within thirty (30) days following the Termination Date (no interest shall accrue
on such amount); provided, however, that if Section 409A of the Code would
otherwise apply to such cash severance payment, it instead shall be paid at such
time as permitted by Section 409A of the Code. In addition to the foregoing
severance payment, in the event of the Executive’s Termination Upon Change of
Control, the Executive shall be entitled to receive, within ten (10) days
following the Termination Upon Change of Control, a lump sum payment equal to
one hundred percent (100%) of (a) any actual bonus amount earned with respect to
a previous year to the extent that all the conditions for payment of such bonus
have been satisfied (excluding any requirement to be in employment with the
Company as of a given date which is after the Termination Date) and any such
bonus was earned but is unpaid on the Termination Date; and (b) the target bonus
then in effect for the Executive for the year in which such termination occurs,
such payment to be prorated to reflect the full number of months the Executive
remained in the employ of the Company; provided, however, that if Section 409A
of the Code would otherwise apply to such cash payment, it instead shall be paid
at such time as permitted by Section 409A of the Code.  To illustrate, if the
Executive’s target bonus at 100% equals $120,000 for the calendar year and the
Executive is terminated on October 15th, then the foregoing payment shall equal
$100,000 (i.e., ten (10) months’ prorated bonus at one hundred percent (100%)
with October counting as a full month worked).

3.2Equity Compensation Acceleration.  Upon the Executive’s Termination Upon
Change of Control, the vesting and exercisability of all then outstanding stock
options and shares of restricted stock (or any other equity award, including,
without limitation, stock appreciation rights and restricted stock units)
granted to the Executive under any equity incentive plan or agreement (the
“Company Plans”) shall be accelerated as to 100% of the shares subject to any
such equity awards granted to the Executive.  In addition, the Exercise Period,
as defined in the Company Plans for the purposes of the Executive’s stock
options granted under the Company Plans shall be extended so as to expire on the
shorter of (i) three (3) years, or (2) the remaining term applicable to such
stock option, both (i) and (ii) as measured from the date of Termination Upon
Change of Control.

3.3COBRA.  If the Executive timely elects coverage under the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall continue to
provide to the Executive, at the Company’s expense, the Company’s health-related
employee insurance coverage as in effect immediately prior to the Executive’s
Termination Upon Change of Control for a period of twelve (12) months following
such Termination Upon Change of Control. The date of the “qualifying event” for
the Executive and any dependents shall be the Termination Date. 

3.4Indemnification.  In the event of the Executive’s Termination Upon Change of
Control, (a) the Company shall continue to indemnify the Executive against all
claims related to actions arising prior to the termination of the Executive’s
employment to the fullest extent permitted by law, and (b) if the Executive was
covered by the Company’s directors’ and officers’ insurance policy, or an
equivalent thereto, (the “D&O Insurance Policy”) immediately prior to the Change
of Control, the Company or its Successor shall continue to provide coverage
under a D&O Insurance Policy for not less than twenty-four (24) months following
the Executive’s Termination Upon Change of Control on substantially the same
terms of the D&O Insurance Policy in effect immediately prior to the Change of
Control.

4.INVOLUNTARY TERMINATION

4.1Severance Payment.  In the event of the Executive’s Involuntary Termination,
the Executive shall be entitled to receive an amount equal to twelve (12) months
of the Executive’s Base Salary which shall be paid according to the following
schedule: (i) a lump sum payment equal to one-fourth of such amount shall be
payable within ten (10) days following the Termination Date, and (ii) one-fourth
of such amount shall be payable within ten (10) days of each of the three-month,
six-month and nine-month anniversaries of the Termination Date (and in each case
no interest shall accrue on such amount); provided, however, that if Section
409A of the Code would otherwise



--------------------------------------------------------------------------------

 



apply to such cash severance payment, it instead shall be paid at such time as
permitted by Section 409A of the Code.  In addition to the foregoing severance
payment, in the event of the Executive’s Involuntary Termination, the Executive
shall be entitled to receive, within ten (10) days following the Executive’s
Involuntary Termination, a lump sum payment equal to one hundred percent (100%)
of (a) any actual bonus amount earned with respect to a previous year to the
extent that all the conditions for payment of such bonus have been satisfied
(excluding any requirement to be in employment with the Company as of a given
date which is after the Termination Date) and any such bonus was earned but is
unpaid on the Termination Date; and (b) the target bonus then in effect for the
Executive for the year in which such termination occurs, such payment to be
prorated to reflect the full number of months the Executive remained in the
employ of the Company; provided, however, that if Section 409A of the Code would
otherwise apply to such cash payment, it instead shall be paid at such time as
permitted by Section 409A of the Code.  To illustrate, if the Executive’s target
bonus at 100% equals $120,000 for the calendar year and the Executive is
terminated on October 15th, then the foregoing payment shall equal $100,000
(i.e., ten (10) months’ prorated bonus at one hundred percent (100%) with
October counting as a full month worked).

4.2Equity Compensation Acceleration.  Upon the Executive’s Involuntary
Termination, at any time after the date of commencement of Executive’s
employment with the Company, the vesting and exercisability of all then
outstanding stock options and shares of restricted stock (or any other equity
award, including, without limitation, stock appreciation rights and restricted
stock units) granted to the Executive under any equity incentive plan or
agreement (the “Company Plans”) shall be accelerated as to 100% of the shares
subject to any such equity awards granted to the Executive.  In addition, the
Exercise Period, as defined in the Company Plans for the purposes of the
Executive’s stock options granted under the Company Plans shall be extended so
as to expire on the shorter of (i) three (3) years, or (2) the remaining term
applicable to such stock option, both (i) and (ii) as measured from the date of
Involuntary Termination.

4.3COBRA.  If the Executive timely elects coverage under the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall continue to
provide to the Executive, at the Company’s expense, the Company’s health-related
employee insurance coverage as in effect immediately prior to the Executive’s
Involuntary Termination for a period of twelve (12) months following such
Involuntary Termination. The date of the “qualifying event” for the Executive
and any dependents shall be the Termination Date. 

4.4Indemnification.  In the event of the Executive’s Involuntary Termination,
(a) the Company shall continue to indemnify the Executive against all claims
related to actions arising prior to the Termination Date to the fullest extent
permitted by law, and (b) if the Executive was covered by the D&O Insurance
Policy immediately prior to the Termination Date, the Company shall continue to
provide coverage under a D&O Insurance Policy for not less than twenty-four (24)
months following the Executive’s Involuntary Termination on substantially the
same terms of the D&O Insurance Policy in effect immediately prior to the
Termination Date.

5.FEDERAL EXCISE TAX UNDER SECTION 280G

5.1Excise Tax.  If (a) any amounts payable to the Executive under this Agreement
or otherwise are characterized as excess parachute payments pursuant to Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), and (b) the
Executive thereby would be subject to any United States federal excise tax due
to that characterization, then if Executive would thereby be in a better
after-tax position, the Company may elect, in the Company’s sole discretion, to
reduce the amounts payable under this Agreement or otherwise, or to have any
portion of applicable options or restricted stock not vest or become
exercisable, in order to avoid any “excess parachute payment” under Section
280G(b)(1) of the Code.

5.2Calculation by Independent Public Accountants.  Unless the Company and the
Executive otherwise agree in writing, any calculation of the amount of any
excess parachute payments payable by the Executive shall be made in writing by
the Company’s independent public accountants (the “Accountants”) whose
conclusion shall be final and binding on the parties. For purposes of making
such calculations, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make the required calculations.  The Company shall bear all fees



--------------------------------------------------------------------------------

 



and expenses the Accountants may charge in connection with these services, but
the engagement of the Accountants for this purpose shall be pursuant to an
agreement between the Executive and the Accountants.

6.DEFINITIONS

6.1Capitalized Terms Defined.  Capitalized terms used in this Agreement shall
have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.

6.2“Base Salary” means the greater of (a) if applicable, the monthly salary of
the Executive in effect immediately prior to the Change of Control, or (b) the
monthly salary of the Executive in effect immediately prior to the Termination
Date.

6.3“Cause” means: 

 

(a)the Executive willfully failed to follow the lawful written directions of the
Board of Directors of the Company or Executive’s immediate superior; provided
that no termination for such Cause shall occur unless the Executive: (i) has
been provided with notice, specifying such willful failure in reasonable detail,
of the Company’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such willful failure within thirty (30) days of
receiving such notice;

 

(b)the Executive engaged in gross misconduct which is materially detrimental to
the Company; provided that no termination for such Cause shall occur unless the
Executive: (i) has been provided with notice, specifying such gross misconduct
in reasonable detail, of the Company’s intention to terminate the Executive for
Cause; and (ii) has failed to cure or correct such gross misconduct within
thirty (30) days of receiving such notice;

 

(c)the Executive willfully failed to comply in any material respect with the
Company’s Confidentiality Non-Disclosure and Invention Assignment Agreement, the
Company’s share dealing code, the Company’s Non-Competition Agreement or any
other reasonable policies of the Company where non-compliance would be
materially detrimental to the Company; provided that no termination for such
Cause shall occur unless the Executive: (i) has been provided with notice of the
Company’s intention to terminate the Executive for such Cause, and (ii) has
failed to cure or correct such willful failure within thirty (30) days of
receiving such notice, provided that such notice and cure period requirements
shall not apply in the event that such non-compliance is of a nature that it is
unable to be remedied; or

 

(d)is convicted of a felony or crime involving moral turpitude (excluding drunk
driving unless combined with other aggravating circumstances or offenses) or
commission of a fraud which the Company reasonably believes would reflect
adversely on the Company.

6.4“Change of Control” means: 

(a)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
(50%) percent or more of (i) the outstanding shares of common stock of the
Company, or (ii) the combined voting power of the Company’s outstanding
securities;

 

(b)the Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 





--------------------------------------------------------------------------------

 



(c)the sale or disposition of all or substantially all of the Company’s assets,
or consummation of any transaction, or series of related transactions, having
similar effect (other than to a subsidiary of the Company);

 

(d)a change in the composition of the Board within any consecutive two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (i)
were directors of the Company as of the effective date of this Agreement, or
(ii) are elected, or nominated for election, to the Board with the affirmative
votes of a least a majority of those directors whose election or nomination was
not in connection with an actual or threatened proxy contest related to the
election of directors to the Company; or

 

(e)the dissolution or liquidation of the Company. 

 

6.5  “Company” shall mean Planet Payment, Inc. and, following a Change of
Control, any Successor.

6.6“Involuntary Termination” means:

(a)any termination without Cause of the employment of the Executive by the
Company; or

(b)any resignation by Executive for Good Reason where such resignation occurs
within sixty (60) days following the occurrence of such Good Reason.

Notwithstanding the foregoing, the term “Involuntary Termination” shall not
include any termination of the employment of the Executive: (1) by the Company
for Cause; (2) by the Company as a result of the Permanent Disability of the
Executive; (3) as a result of the death of the Executive; (4) that occurs within
the period of time to qualify as a “Termination Upon Change of Control”; or (5)
as a result of the voluntary termination of employment by the Executive for any
reason other than Good Reason.

6.7  “Good Reason” means the occurrence of any of the following conditions,
without the Executive’s written consent:

(a)The Company requiring the Executive to relocate to any office or location
more than 50 miles (one-way) from the Executive’s primary office at the time
this Agreement is made.

(b)Any act, set of facts or omissions with respect to the Executive that would,
as a matter of applicable law, constitute a constructive termination of the
Executive.

(c)The assignment to the Executive of a title, position, responsibilities or
duties that is not a “Substantive Functional Equivalent” to the title, position,
responsibilities or duties which the Executive had immediately prior to such
assignment (including, as relevant, immediately prior to the public announcement
of the Change of Control).

(d)A reduction in the Executive’s Base Salary or, if applicable, target bonus
opportunity (subject to applicable performance requirements with respect to the
actual amount of bonus compensation earned similar to the applicable performance
requirements currently in effect), and in the event of a Change of Control, as
compared to Executive’s Base Salary and target bonus opportunity in effect
immediately prior to the public announcement of the Change of Control; provided,
however, that this clause (d) shall not apply in the event of a reduction in the
Executive’s Base Salary or, if applicable, target bonus opportunity as part of a
Company-wide or executive team-wide cost-cutting measure or Company-wide or
executive team-wide cutback as a result of overall Company performance.

 

 





--------------------------------------------------------------------------------

 



(e)The failure of the Company (i) to continue to provide the Executive an
opportunity to participate in any benefit or compensation plans provided to
employees who hold positions with the Company (or, in the event of a Change of
Control, its Successor) comparable to the Executive’s position, (ii) to provide
the Executive all other fringe benefits (or the equivalent) in effect for the
benefit of any employee group which includes any employee who hold a position
with the Company (or, in the event of a Change of Control, its Successor)
comparable to the Executive’s position, where in the event of a Change of
Control, such comparison shall be made relative to the time immediately prior to
the public announcement of such Change of Control); or (iii) continue to provide
director’s and officers’ insurance.

(f)A material breach of this Agreement by the Company, including, in the event
of a Change of Control, failure of the Company to obtain the consent of a
Successor to perform all of the obligations of the Company under this Agreement.

The Executive must first give the Company an opportunity to cure any of the
foregoing within thirty (30) days following delivery to the Company of a written
explanation specifying the specific basis for Executive’s belief that Executive
is entitled to terminate employment for Good Reason, and Executive terminates
employment with the Company not later than (30) days following the Company’s
failure to cure.

6.8  “Permanent Disability” means that:

(a)the Executive has been incapacitated by bodily injury, illness or disease so
as to be prevented thereby from engaging in the performance of the Executive’s
duties;

(b)such total incapacity shall have continued for a period of six consecutive
months; and

(c)such incapacity will, in the opinion of a qualified physician, be permanent
and continuous during the remainder of the Executive’s life.

6.9“Substantive Functional Equivalent” means that the Executive’s position must:

(a)be in a substantive area of the Executive’s competence (i.e., finance ) and
not materially different from the position occupied immediately prior;

(b)allow the Executive to serve in a role and perform duties functionally
equivalent to those performed immediately prior; and

(c)not otherwise constitute a material, adverse change in authority, title,
status, responsibilities or duties from those of the Executive immediately
prior, causing the Executive to be of materially lesser rank or responsibility,
including requiring the executive to report to a person other than the CFO or
another member of the Company’s senior management.

6.10“Successor” means any successor in interest to, or assignee of,
substantially all of the business and/or assets of the Company.

6.11“Termination Date” means the date of the termination of the Executive’s
employment with the Company.

6.12“Termination Upon Change of Control” means:

(a)any termination of the employment of the Executive by the Company without
Cause during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that results in a Change of Control
(even though still subject to approval by the Company’s stockholders and other
conditions and contingencies, but provided that the Change of Control actually
occurs) and ending on the date which is twelve (12) months following the Change
of Control; or





--------------------------------------------------------------------------------

 



 

(b)any resignation by Executive for Good Reason where (i) such Good Reason
occurs during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that results in a Change of Control
(even though still subject to approval by the Company’s stockholders and other
conditions and contingencies, but provided that the Change of Control actually
occurs) and ending on the date which is twelve (12) months following the Change
of Control, and (ii) such resignation occurs at or after such Change in Control
and in any event within six (6) months following the occurrence of such Good
Reason.

Notwithstanding the foregoing, the term “Termination Upon Change of Control”
shall not include any termination of the employment of the Executive: (1) by the
Company for Cause; (2) by the Company as a result of the Permanent Disability of
the Executive; (3) as a result of the death of the Executive; or (4) as a result
of the voluntary termination of employment by the Executive for any reason other
than Good Reason.

7.EXCLUSIVE REMEDY

7.1No Other Benefits Payable.  The Executive shall be entitled to no other
termination, severance or change of control compensation, benefits, or other
payments from the Company as a result of any Termination Upon a Change of
Control with respect to which the payments and/or benefits described in Section
2 have been provided to the Executive, except as expressly set forth in this
Agreement.

 

7.2No Limitation of Regular Benefit Plans.  Except as may be provided elsewhere
in this Agreement, this Agreement is not intended to and shall not affect, limit
or terminate any plans, programs or arrangements of the Company that are
regularly made available to a significant number of employees or officers of the
Company, including, without limitation, the Company’s stock option plans.

 

7.3Release of Claims.  The payment of the benefits described in Sections 3 and 4
of this Agreement is conditioned upon the delivery by the Executive to the
Company of a signed and effective general release of claims as provided by the
Company; provided, however, that the Executive shall not be required to release
any rights the Executive may have to be indemnified by the Company or otherwise
provided under this Agreement.

 

7.4Noncumulation of Benefits.  The Executive may not cumulate cash severance
payments, stock option vesting and exercisability and restricted stock vesting
under this Agreement, any other written agreement with the Company and/or
another plan or policy of the Company.  If the Executive has any other binding
written agreement with the Company which provides that, upon a Change of Control
or Termination Upon a Change of Control or Involuntary Termination, the
Executive shall receive termination, severance or similar benefits, then no
benefits shall be received by Executive under this Agreement unless, prior to
payment or receipt of benefits under this Agreement, the Executive waives
Executive’s rights to all such other benefits, in which case this Agreement
shall supersede any such written agreement with respect to such other benefits.

 

8.NON-COMPETE; PROPRIETARY AND CONFIDENTIAL INFORMATION

During the term of this Agreement and following any termination of employment,
Executive agrees to continue to abide by the terms and conditions of each of the
Non-Competition Agreement (during the term of such Agreement) and the
Confidentiality, Non-Disclosure and Invention Assignment Agreement between the
Executive and the Company.

 

 

 





--------------------------------------------------------------------------------

 



9.NON-SOLICITATION

For a period of twelve (12) months after termination of the Executive’s
employment for Cause, the Executive will not solicit (other than through
advertisements directed to the general public) the services or business of any
employee or consultant of the Company, which, if accepted, would result in the
discontinuance of that person’s or entity’s relationship with or to the Company
without the written consent of the Company.

10.ARBITRATION

10.1Disputes Subject to Arbitration.  Any claim, dispute or controversy arising
out of this Agreement (other than claims relating to misuse or misappropriation
of the intellectual property of the Company), the interpretation, validity or
enforceability of this Agreement or the alleged breach thereof shall be
submitted by the parties to binding arbitration by a sole arbitrator under the
rules of the American Arbitration Association; provided, however, that (a) the
arbitrator shall have no authority to make any ruling or judgment that would
confer any rights with respect to the trade secrets, confidential and
proprietary information or other intellectual property of the Company upon the
Executive or any third party; and (b) this arbitration provision shall not
preclude the Company from seeking legal and equitable relief from any court
having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or misappropriation of the Company’s intellectual
property. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.

10.2Costs of Arbitration.  All costs of arbitration, including reasonable
attorney’s fees of the Executive, will be borne by the Company, except that if
the Executive initiates arbitration and the arbitrator finds the Executive’s
claims to be frivolous the Executive shall be responsible for his own costs and
attorneys fees.

10.3Site of Arbitration.  The site of the arbitration proceeding shall be in New
York City, New York.

11.NOTICES

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or five (5) business days after being mailed, return
receipt requested, as follows: (a) if to the Company, attention: Chief Executive
Officer, at the Company’s offices at 670 Long Beach Boulevard, Long Beach, NY
11561 and, (b) if to the Executive, at the address indicated below or such other
address specified by the Executive in writing to the Company. Either party may
provide the other with notices of change of address, which shall be effective
upon receipt.

12.MISCELLANEOUS PROVISIONS

12.1Heirs and Representatives of the Executive; Successors and Assigns of the
Company.  This Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees.  This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the successors and assigns of the Company.

12.2Amendment and Waiver.  No provision of this Agreement shall be modified,
amended, waived or discharged unless the modification, amendment, waiver or
discharge is agreed to in writing, specifying such modification, amendment,
waiver or discharge, and signed by the Executive and by an authorized officer of
the Company (other than the Executive).  No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

12.3Withholding Taxes.  All payments made under this Agreement shall be subject
to reduction to reflect all federal, state, local and other taxes required to be
withheld by applicable law.





--------------------------------------------------------------------------------

 



12.4Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

12.5Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York,
without regard to where the Executive has his residence or principal office or
where he performs his duties hereunder.

12.6No Duty to Mitigate.  The Executive is not required to seek alternative
employment following termination, and payments called for under this Agreement
will not be reduced by earnings from any other source.

12.7.Section 409A of the Code.  To the extent (a) any payments or benefits to
which Employee becomes entitled under this Agreement, or under any agreement or
plan referenced herein, in connection with Employee’s termination of employment
with the Company constitute deferred compensation subject to Section 409A of the
Code and (b) Employee is deemed at the time of such termination of employment to
be a “specified employee” under Section 409A of the Code, then such payments
shall not be made or commence until the earliest of (i) the expiration of the
six (6)-month period measured from the date of Employee’s “separation from
service” (as such term is at the time defined in Treasury Regulations under
Section 409A of the Code) from the Company; or (ii) the date of Employee’s death
following such separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Employee, including (without limitation) the additional twenty percent (20%) tax
for which Employee would otherwise be liable under Section 409A(a)(1)(B) of the
Code in the absence of such deferral.  Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to Employee or Employee’s beneficiary in one lump sum
(without interest).  Any termination of Employee’s employment is intended to
constitute a “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1.  It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i).  It is further  intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Code Section 409A (and any state law of similar effect)
provided under Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term
deferral”).

12.8Entire Agreement.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied).

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.

 

SIGNATURES

 

/S/ RAYMOND D’APONTE

Raymond D’Aponte

Vice President, Finance

 

/S/ GRAHAM N. ARAD

Graham N. Arad

Senior Vice President, General Counsel

 



--------------------------------------------------------------------------------